            Case 5:18-cr-00529-JFL Document 34 Filed 03/16/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                      :
                                              :
               v.                             :        No. 5:18-cr-00529
                                              :        No. 5:20-cv-4462
THOMAS C. WRIGHT                              :
____________________________________


                                            ORDER

       AND NOW, this 16th day of March, 2021, upon consideration of Defendant’s Motion to

Vacate/Set Aside/Correct Sentence under 18 U.S.C. § 2255, ECF No. 24, the Government’s

response thereto, ECF No. 27, Defendant’s traverse, ECF No. 31, and for the reasons set forth in

the Court’s Opinion issued this date, IT IS HEREBY ORDERED THAT:

       1.      The motion, ECF No. 24, is DISMISSED in part and DENIED in part as set

forth in this Court’s Opinion.

       2.      A certificate of appealability shall not issue.

       3.      The Clerk of Court is DIRECTED to close civil action No. 5:20-cv-4462.

                                                      BY THE COURT:


                                                      /s/ Joseph F. Leeson, Jr.
                                                      JOSEPH F. LEESON, JR.
                                                      United States District Judge




                                                 1
                                              031621
